United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1059
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jason Donald Hamilton,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 28, 2007
                                 Filed: January 9, 2008
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jason Hamilton, who pleaded guilty to charges of being a felon in possession
of an explosive device and possession of an unregistered destructive device,
challenges the 120-month prison sentence imposed by the district court.1 His counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967), and has moved to
withdraw. Counsel asserts that the district court miscalculated Hamilton’s base
offense level by treating his conviction for stealing a car as a crime of violence.
Hamilton has filed a supplemental brief, additionally asserting that his guilty plea was

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
involuntary, that his counsel was ineffective, and that the district court improperly
included in his criminal history a prior vehicle-tampering conviction, which had
resulted in a suspended imposition of sentence. We affirm.

       Because Hamilton did not properly preserve any of the issues asserted on
appeal, our review is for plain error. See United States v. Sun Bear, 307 F.3d 747, 750
(8th Cir. 2002). We conclude that the district court did not err, much less plainly err,
in any of its relevant sentencing determinations. See U.S.S.G. § 2K2.1 (base offense
level of 26 required if defendant has 2 felony convictions for crimes of violence);
U.S.S.G. § 4A1.2 (“conviction for which the imposition . . . of sentence was totally
suspended shall be counted”); cf. Sun Bear, 307 F.3d at 751-53 (theft or attempted
theft of vehicle is crime of violence under U.S.S.G. § 4B1.2).

       We decline to consider the effectiveness of Hamilton’s counsel, because
ineffective-assistance claims ordinarily must be raised for the first time in a 28 U.S.C.
§ 2255 proceeding. See United States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990)
(claims of ineffective assistance ordinarily must be raised for first time in collateral
proceedings because claim usually cannot be advanced without development of facts).
We also decline to review Hamilton’s challenge to the voluntariness of his guilty plea,
in light of his failure to seek a withdrawal of his plea in the district court. See id.

       We further conclude that Hamilton’s sentence--at the bottom of the advisory
Guidelines range--is not unreasonable. See Rita v. United States, 127 S. Ct. 2456,
2462 (2007) (approving appellate presumption of reasonableness for within-
Guidelines-range sentences); United States v. Harris, 493 F.3d 928, 932 (8th Cir.
2007) (applying appellate presumption). Having conducted an independent review
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues
for direct appeal. Accordingly, we affirm the district court’s judgment and grant




                                           -2-
counsel leave to withdraw on the condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.

                       ____________________________




                                       -3-